Citation Nr: 0719072	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-38 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
education benefits, to include the validity of the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to August 
1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Committee on Waivers and Compromises (Committee), apparently 
at the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran testified before the undersigned Veterans Law 
Judge during a July 2006 videoconference.  She stated VA had 
been unclear as to the amount of the claimed debt, as two VA 
audits resulted in two different debts.  She alleged that she 
was not overpaid by VA and therefore the claimed debt was not 
valid.  VA nevertheless had withheld money from her to 
recover the debt and had not returned any of this money to 
her.  She contends that VA actually owed her money. 

The claims file contains only one of the two audits the 
veteran and her representative claim VA conducted.  These 
documents are required for the proper adjudication of the 
veteran's claim.  The veteran and her representative informed 
VA that she planned to finish her course of education in the 
spring of 2007.  In light of this fact, along with the 
confusion as to debt, and if so, in what amount, the Board 
finds that another audit is required.  This audit should take 
into account all relevant records, including records the 
veteran submitted in connection with her videoconference 
hearing and any records obtained pursuant to this remand.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran submit 
copies of all additional financial 
records from VA, her bank, and her 
school that she has not already 
submitted, including any she received 
after her July 2006 videoconference 
hearing.  

2.  Conduct an audit of the education 
benefits VA has paid the veteran, the 
amount(s) of any overpayment(s), and 
the amount of money VA has withheld.  
The audit should address all relevant 
financial records, including those 
received from the veteran.  The basis 
of the debt should be clearly noted.  

3.  Then, readjudicate the veteran's 
claim for a waiver of recovery of an 
overpayment of VA education benefits, 
in an undetermined amount, to include 
the validity of any debt.  If relevant, 
VA should also address whether VA 
withheld too much money from the 
veteran in seeking to recover an 
overpayment.  If any part of the 
decision is adverse to the veteran, she 
and her representative should be 
provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



